Citation Nr: 1540968	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to an increased rating for a service-connected cervical spine disability based on neurological impairment of the upper extremities, rated as 10 percent disabling from April 4, 2007 to May 2, 2013 and 20 percent disabling since May 3, 2013.

2.  Entitlement to an extra-schedular rating for migraines, currently rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to July 1952.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The March 2008 rating decision increased the rating for the service-connected cervical spine disability from noncompensable to 10 percent, effective April 4, 2007.  The rating for the Veteran's service-connected cervical spine disability was increased to 20 percent, effective May 3, 2013, by a May 2015 rating decision after additional development directed by an April 2013 remand by the Board.  

The January 2010 rating decision granted service connection for migraines and assigned an initial 10 percent rating, effective April 16, 2009.  A rating decision in November 2012 increased the initial rating to 50 percent, which is the highest schedular rating allowed for the disability.  The Agency of Original Jurisdiction (AOJ) deemed this a full grant of the benefit sought and did not certify the issue to the Board.  However, in its April 2013 remand order, the Board noted the issue remained on appeal because consideration had not been given to whether a higher rating for the disability was warranted on an extra-schedular basis, and the issue was remanded to the AOJ for initial consideration of whether an extra-schedular rating is warranted.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claimant is presumed to be seeking the maximum benefit available).

In April 2013, the Board denied an increased rating for the orthopedic manifestations of the cervical spine disability and remanded the issue of entitlement to an increased rating for the neurologic manifestations of that disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, n.1 (2015).  In the May 2015 rating decision that increased the rating for the Veteran's service-connected cervical spine disability, the RO essentially determined that there was no associated radiculopathy of the upper extremities.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an extra-schedular rating for migraines is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The service connected cervical spine disability is not manifested by neurological impairment to include radiculopathy of the upper extremities.

3.  The Veteran has a combined rating of at least 60 percent due to service-connected disabilities resulting from a common etiology, and these service-connected disabilities prevent him from engaging in substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for separate ratings for neurologic impairment associated with the cervical spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 4.123-4.124a; Diagnostic Codes 5235-43 (2015).

2.  The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This decision grants a TDIU; thus there is no additional notice or assistance that is needed to aid the Veteran in substantiating that claim.

In June 2007, the AOJ sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his increased rating claim and explained the basis for assigning ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

VA has also satisfied its duty to assist.  The AOJ obtained the Veteran's VA and service treatment records.  The Veteran was provided three cervical spine examinations during the appeal period.  

There has been substantial compliance with the Board's April 2013 remand instructions, as the May 2013 examiner adequately addressed the possibility of neurological impairment associated with the Veteran's cervical spine disability.  Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Increased Rating for a Service-Connected Cervical Spine Disability 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation of parts of the system, to perform the normal working movements of the body with normal excursion, strength, coordination, and endurance.  38 C.F.R. § 4.40.  The functional loss may be due to the loss of part or all of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology, and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a body part which becomes painful on use must be regarded as seriously disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.

Where, as in the present case, entitlement to compensation has already been established and increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, the more critical evidence consists of the evidence generated during the appeal period.  Id.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

A staged rating is currently assigned to the Veteran's service-connected cervical spine disability for period on appeal.  From April 4, 2007 to May 2, 2013, it was rated as 10 percent disabling.  Since May 3, 2013, it has been rated as 20 percent disabling.  Under the General Rating Formula for Diseases and Injuries of the Spine, ratings for disabilities solely affecting the cervical spine are assigned as follows:  a 20 percent rating is granted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or, the combined range of motion of the cervical spine is not greater than 170 degrees; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine; and a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Veteran has been provided three examinations during the appeal period.  A June 2007 VA examiner determined the Veteran's cervical spine had 40 degrees of forward flexion on both active and passive movement without pain, 20 degrees of extension with objective evidence of pain at 15 degrees, 30 degrees of lateral flexion bilaterally with objective evidence of pain at 25 degrees, and 55 degrees lateral rotation without pain.  The examiner noted repetitive movements did not produce any additional pain, limitation of movement, weakness, fatigue, or incoordination.  There were no reports of flare-ups, ankylosis, guarding, muscle spasm, or associated neurological impairment.  

The Veteran was provided a second examination in October 2012.  Range of motion testing showed the Veteran's cervical spine had 45 degrees of forward flexion with no objective evidence of pain, 25 degrees extension with no objective evidence of pain, 20 degrees of lateral flexion bilaterally with objective evidence of pain at 20 degrees, 70 degrees of right lateral rotation with no objective evidence of pain, and 60 degrees lateral rotation with no objective evidence of pain.  There was no additional loss of range of motion during repetitive use testing; however, the examiner noted additional functional impairment after repetitive use to include less movement than normal and pain on movement.  There were no reports of flare-ups, ankylosis, guarding or muscle spasm.  The examiner recorded the Veteran's subjective reports of radicular pain and numbness in the left upper extremity, but did not find objective evidence of radiculopathy.  

The Veteran was provided a third examination in May 2013 following the Board's April 2013 remand order.  The examiner conducted the full range of testing for radiculopathy and determined the Veteran "clearly has no radiculopathy."

The AOJ increased the rating for the Veteran's service-connected cervical spine disability to 20 percent, effective May 3, 2013, based on the limitation of motion shown on the May 2013 examination.  

The Board has previously adjudicated the appeal with regard to the orthopedic manifestations of the cervical spine disability.   The Board remanded the cervical spine issue because the 2012 examiner noted numbness but reported no radiculopathy.  Objective testing has repeatedly led to the finding that the Veteran does not have radiculopathy.  The results of the testing and objective examinations are more probative of whether the Veteran has neurologic symptoms associated with the cervical spine disability.  Indeed, the Veteran, as a lay person, lacks the medical expertise that would be needed to attribute the reported numbness to his cervical spine disability, and he has not done so.  The repeated VA examinations have shown no neurologic impairment, including radiculopathy, related to the cervical spine disability and the record does not otherwise show such impairment.  The evidence is against separate ratings for neurologic impairment.

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted, as the question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996) (discussing 38 C.F.R. § 3.321(b)(1)).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  In the second step of the inquiry, the Board must determine whether the claimant's exceptional or unusual disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Veteran's cervical spine disability, as discussed above, is not manifested by neurologic impairment; hence there are no symptoms that are not contemplated by the rating schedule.  Hence, referral for consideration of extraschedular ratings is not warranted for the disability.  Thun, 22 Vet. App. 114-15.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined scheudlar rating and a total rating.  Johnson v. McDonald, at 1365-6.  In the instant case the Board is granting TDIU.  There is no gap to fill.

Entitlement to TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident are considered one disability for the purpose of meeting the percentage thresholds for TDIU.  Id.

The Veteran has had a combined rating of at least 60 percent based on service-connected disabilities resulting from a common etiology since the date of his increased rating claim.  The Veteran's service-connected migraines, which are currently rated as 50 percent disabling, are secondary to his service-connected cervical spine disability, which was rated as 10 percent disabling from April 4, 2007 to May 2, 2013 and is now rated as 20 percent disabling.  These disabilities are the result of an in-service fall that broke the Veteran's neck in two places.  Thus, the Veteran meets the schedular percentage requirements for TDIU.  Id.

A May 2013 VA examiner determined the Veteran is "unemployable from standpoint of activities of physical and sedentary work due to his cervical degenerative disease."  The examiner explained the Veteran's "advanced degree of pain and evident changes on X-rays and MRI support this opinion."  Although the Veteran has not completed a formal TDIU application outlining his employment history, the record clearly indicates he has not engaged in substantially gainful employment since 1996, when pain and other complications from his service-connected disabilities forced him to end his career as a barber.  Thus, the evidence establishes the Veteran's service-connected disabilities prevent him engaging in substantially gainful employment, and entitlement to TDIU is warranted.  


ORDER

Entitlement to an increased rating for a cervical spine disability on the basis of neurologic impairment is granted.

Entitlement to TDIU is granted.  


REMAND

While the Board cannot assign an extraschedular rating in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation.  

In this case, the record establishes the Veteran experiences symptoms related to migraines that are not reasonably described by the rating criteria.  More specifically, the Veteran migraines cause periods of dizziness, which he claims played a prominent role in his inability to continue employment as a barber.  This marked interference with employment due to symptoms not reasonably described by the rating criteria warrants extra-schedular consideration for the Veteran's service-connected migraines.  

Although this decision awards TDIU on schedular basis, VA has a duty to fully and sympathetically develop the Veteran's claim to its optimum.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations."  Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The award of a higher rating for migraines on an extra schedular basis for migraines may justify entitlement to special monthly compensation at the housebound rate in the Veteran's case, as the VA opinion that that currently justifies TDIU on a schedular basis focuses exclusively on the functional impairment produced by his service-connected cervical spine disability.  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010) ("Whenever a veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and the veteran is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to special monthly compensation under section [38 U.S.C.A. § 1114(s)].").

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer the issue of entitlement to a rating for migraines in excess of 50 percent, to the Director of Compensation and Pension Service or Under Secretary for Benefits for extra-schedular consideration.

If a rating of 60 percent or more is awarded for migraines on an extra-schedular basis, the issue of whether TDIU is warranted on an extra-schedular basis solely for the service-connected cervical spine disability should be referred to the Director of Compensation and Pension Service for adjudication with consideration of the May 2013 VA opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


